Case 1:18-cv-21053-DPG Document 211-1 Entered on FLSD Docket 10/02/2019 Page 1 of 5




                                   Florida Commission on Human Relations

           Technical Assistance Questionnaire for Public Accommodation Complaints

       Your answers to this questionnaire      are confidential pursuant to Florida Statute                 760.11(12).


      The primary purpose of this questionnaire is to solicit information about claims of discrimination, determine
      whether the Florida Commission on Human Relations (FCHR) has jurisdiction over those claims and provide
      charge filing counseling, as appropriate. Providing this information is voluntary, but the failure to do so may
      impede the Commission's investigation of a charge. It is not mandatory that this form be used to provide the
      requested information. NOTE: The FCHR may disclose the information included on this form to other state, local
      and federal agencies as appropriate or necessary to carry out the Commission's functions, or if the FCHR becomes
      aware of a civil or criminal law violation. If the FCHR accepts this form as a charge, this form will be provided to
      the organization identified.



      Please complete this entire form (please print) and return it to the Commission at the address listed at the bottom
      of this form. Answer all questions completely. Attach additional pages if needed to complete your responses. If
      you do not know the answer to a question, answer by stating "not known." If a question is not applicable, write
      "N/A."

      REMEMBER, a charge of public accommodation discrimination must be filed within 365 days of the alleged act of
      discrimination.

      1.    Personal Information

            Last Name:             Datto                        First Name:                 Jeffrey                   Ml:   P

                                                     th
            Street or Mailing Address:     3352 w 98 pi                       Apt or Unit #:

            City:    Hialeah               County:        Miami Dade          State:   Fl         Zip: 33018

            Phone Numbers: Home: ( 215 )          915-4416               Work: ( 215 )                915-4416

            Mobile telephone: { 215 )        915-4416                   Email address:          JPDatto@email.com

            Date of Birth:     7/24/1975                       Sex: X Male • Female




                                                                                                                                000004
Case 1:18-cv-21053-DPG Document 211-1 Entered on FLSD Docket 10/02/2019 Page 2 of 5


       2.   Please provide the name of a person we can contact if we are unable to reach you:

            Name: Relationship:          George Datto : Father

            Address: 530 Kings Drive                     City:      Cherry Hill        State: NJ       Zip Code: 08003

            Home Phone: ( 856 )          428-8895               Other Phone: ( 215 )        858-0837



       3.    I believe that I was discriminated against by the following organization(s):

            Organization Name:           University of Central Florida College of Medicine

            Address:       6850 Lake Nona Blvd                           County:      Orange

             City:    Orlando           State: _FJ_ Z'P= 32827                      Phone: ( 407 )      266-1000

             Type of Business:      Medical School

             Owner Name:         The State of Florida                       Phone: ( 407 > 266-1000



       4.   Organization Representative Contact Information (If known):

             Representative Name:              Laurel Poole. Assistant Director of Admissions

             Address:     6850 Lake Nona Blvd             County:          Orange

             City:       Orlando                 State: _FJ_ Zip:      32827                       Phone: ( 407 )     266-1000

             Phone Numbers: Home: (             )      not known                  Work: (      )         not known

             Mobile telephone: (          )         not known                     Email address:       mdadmissions@ucf.edu




       5.    What is the reason (basis) for your claim of public accommodations discrimination? Check all that apply.

             FOR EXAMPLE, if you feel that you w e r e treated worse than someone else because of race, you should
             check the box next to race. If you feel you were treated worse for several reasons, such as your sex,
             religion and national origin, check all of these bases.

             • Race:      • Black DWhite • Asian •         Native Hawaiian/Pacific Islander • American Indian or Alaska Native

             • Color:     • Light Skinned •      Dark Skinned • Other:

             • National Origin:     •   Hispanic • Mexican • Arab/Afghani/Middle Eastern • East Indian •                 Other:

             • Sex:     • Female • Male

             •   Pregnant or condition related to pregnancy or childbirth

             •   Religion (Please identify):

                 Disability/Handicap:     • Physical __" Mental

             •   Familial Status (Please identify):

                 Other Reason (basis) for Discrimination (describe):               Age 142 v/o)      and retaliation for filing a discrimination
             claim against their sister medical school Thomas Jefferson University under the ADA.




                                                                                                                                  000005
Case 1:18-cv-21053-DPG Document 211-1 Entered on FLSD Docket 10/02/2019 Page 3 of 5


       6.   What happened to you that you believe was discriminatory? Include the date(s) of harm, the action(s), and the
            name(s) and title(s) of the person(s) who you believe discriminated against you. Please attach additional pages if
            needed. (Example: 08/08/2011 - Refused service by Mr. John Smith, waiter)
                             6-09-171 was denied admission to the University of Central Florida College of Medicine despite my

            medical school admission test score, GPA at Johns Hopkins University, research, community service, and clinical

            activities which were at/above the level of their average accepted student.

                        I believe they are discriminating against me for 1 or more of the following reasons:

                        11 am too old 42 y/o in comparison to the rest of the students thev accept and their current student body.

                        2)Thev perceive me as having the disability bipolar disorder and mv refusal to be medicated for this disability

            concerns them.

                        3) Thev are holding against me the effects of medications that caused me a disability in the past.

                        4) I sued their sister AAMC medical school Thomas Jefferson University under the ADA and Rehab Act for

            being discriminated against due to the perceived disability Bipolar Disorder. I settled this lawsuit without counsel for

            $240.000 and the University Central Florida College of Medicine is retaliating against me for filing this discrimination

            claim and do not want me there because of this.



       Answer question 7 only if you are claiming discrimination based on disability. If not, skip to question 8.

       7.   Do you have a disability, which is a physical or mental impairment that substantially limits a major life activity, such
            as caring for yourself, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, or working?
            Please check all that apply:

                   • Yes, I have a disability.

               ^      I do not have a disability now but I did have one.
               >
                   J&No disability, but the   organization treats me as if I am disabled.


       8.   Have you filed this charge previously with another agency? •         Yes)_^No

            If so, provide the name of the agency and the date of filing:



       9.   Have you sought help about this situation from a union, an attorney, or any other source?          Yes •   No

            If so, provide the name of organization, name of person you spoke with, date of contact and the results or outcome,

            if any.

               I have spoken to several attorneys about this matter. Some of whom have interest in representing me on a

            contingency basis. I spoke with Gregg Goldfarb who offered to represent me on a 40% contingency. I turned the offer

            down because I didn't think a solo practitioner with little experience in this type of discrimination law would be good

            for me. I also met with attorney Alejandro Garcia from the lawfirm of Boyd Richards Parker & Colonnelli. P.L., Thev

            have a lot of experience, especially with the defense of such claims. Thev have told me right now because of timing




                                                                                                                        000006
Case 1:18-cv-21053-DPG Document 211-1 Entered on FLSD Docket 10/02/2019 Page 4 of 5



             that thev are not able to represent me and also thev are concerned about the damages for this matter. Thev said if

             my employer University of Miami retaliates against me and fires me then they would have interest then if that were

             to happen.

       10.   How did you learn about the services provided by the Florida Commission on Human Relations?


             •   Commission website

             •   Other website (Please identify):

             •   Poster/kiosk/billboard

             •   Friend/family member

             •   Attorney

             •   Landlord/realtor/bank

             •   Already familiar with

             •   Legislator, city/county council person

                 Other (Please identify):    From mv lawsuit against Thomas Jefferson University in Philadelphia. I was familiar
       with the ability to file a charge with your state agency.



       Please check one of the boxes below to tell us what vou would like us to do with the information vou are
       providing on this questionnaire. If you would like to file a charge of public accommodations discrimination, you
       must do so within 365 days from the date you were allegedly discriminated against. If you do not file a charge of
       discrimination within the time limit, you will lose your ability to file a charge. If you would like more information
       before filing a charge or you have concerns about the FCHR notifying the organization about your charge, you
       may wish to check Box 1. If you want to file a charge, you should check Box 2.


       BOX 1 •      I want to talk to an FCHR employee before deciding whether to file a charge. I understand that by
       checking this box, I have not filed a charge with the FCHR. I also understand that I could lose my ability to file a
       charge if I do not file in time.


       BOX 2 JSf I want to file a charge of discrimination, and I authorize the FCHR to look into the discrimination I
      described above. I understand that the FCHR must give the organization that I accuse of discrimination
      information about the charge, including my name. I also understand that the FCHR can only accept charges of
      discrimination based on race, religion, sex, pregnancy, national origin, disability, age, genetic information, or
      retaliation for opposing discrimination. By signing below, I verify that I have read the above information and
      that the facts stated are true.

      NOTE: If you have checked Box 2 above, and your case is already 350 days or more from the alleged discrimination,
      the FCHR will accept this form as a charge if it meets the elements of a charge.




       Mail or FAX to:      Florida Commission on Human Relations
                            4075 Esplanade Way, Suite 110
                            Tallahassee, Florida 32399-7020
                            Telephone (850) 488-7082
                            Facsimile (850) 487-1007




                                                                                                                     000007
Case 1:18-cv-21053-DPG Document 211-1 Entered on FLSD Docket 10/02/2019 Page 5 of 5
                                                         State of           Jloriiu
                       Florida Commission on Human Relations
                                     J/ln EqaA Opportunity Emfleyer • Sifflrmative      S^dion Empleyer

     Rick Scott                      4075 Esplanade Wav • Room 110 • Tallahassee, Florida 32399-7020                      Tony Jenkins
     Governor                                      (850)488-7082 / FAX: (850) 487-1007                                       Chair
                                                           http://fcfar.state-fl.iis                                     Michelle Wilson
                                         United in One Goal: Equal Opportunity and Mutual Respect                       Executive Director

      Mr. Jeffrey P. Datto
      3352 W 98th PL
      Hialeah, FL 33018

                 Re: Datto v. University of Central Florida College of Medicine
                 F C H R No. 201806303

                                                          N O T I C E O F DISMISSAL

      The Florida Commission on Human Relations (Commission) is in receipt of your complaint, alleging discrimination
      in violation of sections 760.01-760.11, Florida Statutes, the Florida Civil Rights Act. The Commission previously
      notified you that the information submitted on your complaint was insufficient for the Commission to begin its
      investigation. Pursuant to Rule 60Y-5.001(7), Florida Administrative Code, you were given 60 days to amend your
      complaint to identify technical defects and omissions or to clarify the allegations. Considering all information
      received, the Commission does not have authority to investigate, and the complaint will be dismissed.

      Pursuant to the authority vested in me by the Florida Statutes and Rule 60Y-5.006, Florida Administrative Code, I
      hereby dismiss the above-referenced complaint on behalf of the Florida Commission on Human Relations.

                               FOR.THF. F L O R I D A COMMISSION ON HUMAN R E L A T I O N S :

                                       J"

                                                                               DATED:
      Michelle W llson, Executive Director


                                            C E R T I F I C A T E O F F I L I N G AND S E R V I C E

      I HEREBY CERTIFY that a copy of the foregoing NOTICE OF DISMISSAL was filed at Tajlahassee, Florida and
      served upon the above-named addressees this "X | $sr day of ftctvj         , 20 to , by U.S. Mail.


           Clerk of <he Commission

      RIGHT TO APPEAL: Pursuant to Rule 60Y-4.031, Florida Administrative Code, you have the right to seek judicial
      review of this decision. The Commission and the appropriate District Court of Appeal must receive your Notice of
      Appeal within 30 days of the date of this Notice. Explanation of the right to appeal is found in §120.68, Florida
      Statutes, and Rule 9.110, Florida Rules of Appellate Procedure.




                                                                   COMMISSIONERS

 Dr. Donna Elam          Mario Garza           Dianne Goldenberg            Samantha Hoare        Tony Jenkins, Chair      Maryam Laguna
   Port Richey               Tampa                    Lake Worth              North Miami                Lake Mary           Palmetto     Bay


    Al McCambry               Latanya Peterson, Vice Chair             Jay Pichard            Gilbert Singer             Rebecca Steele
     Lynn Haven                      Fleming Island                    Tallahassee                    Tampa
                                                                                                                              000014
                                                                                                                           Jacksonville
